Case 1:15-cv-01670-AJT-IDD Document 64 Filed 08/31/20 Page 1 of 3 PageID# 221



                         IN THE UNITED STATES DISTRICT COURT FOR

                            THE EASTERN DISTRICT OF VIRGINIA

                                        Alexandria Division

 UNITED STATES OF AMERICA,

     Plaintiff,

                    v.

 APPROXIMATELY $2,028,163.59 IN FUNDS                          Civil Action No. 1:15-CV-1670
 SEIZED FROM BANK ACCOUNT NO.
 167108214 at BURKE & HERBERT BANK, IN
 THE NAME OF WTC2, INC., ALSO KNOWN
 AS OPERATING ACCOUNT WTC2, INC. (“BH
 Account x8214”),

 Defendant in Rem.



            AFFIDAVIT IN SUPPORT OF REQUEST FOR ENTRY OF DEFAULT

I, ANNIE ZOE ZANOBINI, being first duly sworn, deposes and says:

       1. I am an Assistant United States Attorney for the Eastern District of Virginia.

       2. This Affidavit is executed by me in accordance with Rule 55(a), Federal Rules of

Civil Procedure, and Rule (c)(5), Local Admiralty Rule, for the purpose of enabling the Plaintiff,

United States of America, to obtain an entry of default against the Defendant, U.S. Currency in

the amount of approximately $2,028,163.59 (hereinafter, defendant property), and all persons

and entities claiming an interest in the defendant property for failure to timely claim, answer or

otherwise defend as to the Plaintiff’s verified complaint in rem.

       3. On December 18, 2015, the government filed a Complaint for Forfeiture In Rem

against the defendant property, alleging that it should be forfeited to the United States of

America, pursuant to 18 U.S.C. §§ 981(a)(1)(A) and (a)(1)(C) and 31 U.S.C. § 5317.
Case 1:15-cv-01670-AJT-IDD Document 64 Filed 08/31/20 Page 2 of 3 PageID# 222



       4. A Warrant for Arrest in Rem was duly executed on the defendant property by the

United States Department of Labor, pursuant to Supplemental Rule G(3)(b) and (c). A Proof of

Service for an executed warrant for arrest in rem was filed with the Clerk of Court on August 27,

2020 (Dkt # 63).

       5. Pursuant to Supplemental Rule G(4)(a), notice of the civil forfeiture action was

published on an Official Government internet website (www.forfeiture.gov) for a period of 30

days, beginning on February 6, 2016. Notice of publication was filed with the court on May 5,

2016. (Dkt # 25).

       6. Pursuant to Supplemental Rule G(4)(b) direct notice of this civil forfeiture action and

a copy of the complaint were sent via U.S. Postal Service certified mail on December 28, 2015,

to all persons believed to have an interest in the defendant property. Those direct notices were

sent to Rafik Moheyeldin, Alaa Nimr Garada, and WTC2, Inc. in care of Alaa Nimr Garada, the

registered agent for WTC2. The government received the return receipts on each of those three

direct notices, which showed receipt of delivery on December 31, 2015.

       7. The only claims made to the defendant property were those of WTC2, Inc., (Dkt. #5),

and the two owners of WTC2, Inc., Alaa Garada (Dkt. #11), and Rafik Moheyeldin, (Dkt. #15).

The claim of WTC2, Inc., was signed by Alaa Garada as owner and president of WTC2, Inc.

(Dkt. #5). All three claims were timely. The claimants are the only persons or entities known to

have an interest in the defendant funds. No other individual or entity filed a claim in this matter,

and the time for doing so has expired.

       8. On February 6, 2020, both Alaa Garada and Rafik Moheyeldin pleaded guilty to

unlawful employment of unauthorized aliens and wire fraud, in addition to a single tax violation

for Garada only. See United States v. Alaa Nimr Garada, Case No. 1:20-cr-27 (E.D.Va. Feb. 6,
Case 1:15-cv-01670-AJT-IDD Document 64 Filed 08/31/20 Page 3 of 3 PageID# 223



2020) (Dkt. #7); United States v. Rafik Moheyeldin, Case No. 1:20-cr-28 (E.D.Va. Feb. 6, 2020)

(Dkt. #6). In their plea agreements, both Garada and Moheyeldin agreed to the forfeiture of the

defendant property in this case, agreed that the funds constituted proceeds of the offenses to

which they pleaded guilty, and agreed to withdraw their claims in this case.

       9. On June 26, 2020, as agreed, both claimants withdrew all pending claims in this case,

to include their personal claims and the claim of WTC2, Inc. (Dkt. #57, 58). At this point, there

are no claims pending in this case.

       11. Upon information and belief, no person or entity thought to have an interest in the

defendant property is an infant, incompetent, or presently engaged in military service.

       I declare under penalty of perjury as provided by 28 U.S.C. § 1746(2) that the foregoing

declaration is true and correct.

Executed on August 31, 2020


                                      By:     _/s/_Annie Zanobini_________
                                              Annie Zanobini
                                              Assistant United States Attorney
                                              Attorney for the United States
                                              2100 Jamieson Avenue
                                              Alexandria, Virginia 22314
                                              Office Number: (703) 299-3903
                                              Facsimile Number: (703) 229-3982
                                              Email Address: annie.zanobini2@usdoj.gov
